OPINION — AG — ** NEPOTISM — SCHOOL BOARD — TEACHER — NOT PAID OUT OF PUBLIC FUNDS ** PURSUANT TO THE LEGISLATIVE MANDATE OF 70 O.S. 5-113.1 [70-5-113.1] A SCHOOL BOARD MAY 'NOT' EMPLOY A PERSON TO TEACH A COURSE IN A LOCAL SCHOOL WHO IS RELATED TO A BOARD MEMBER WITHIN THE THIRD DEGREE OF CONSANGUINITY OR AFFINITY, EVEN THOUGH SUCH PERSON'S SALARY IS BEING PAID BY THE PARENTS OF PUPILS ENROLLED IN THE CLASS RATHER THAN WITH PUBLIC FUNDS OF THE LOCAL SCHOOL DISTRICT. CITE: 21 O.S. 481 [21-481] (STEVE A. LAMIRAND)